Case: 16-15372      Date Filed: 08/09/2017   Page: 1 of 13


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 16-15372
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 0:15-cv-60535-BB



HUMBERTO PELLEGRINO,
PEDRO CLAVERIA,

                                                                Plaintiffs-Appellants,

                                         versus

GERALD WENGERT,
a deputy with the Broward Sheriff's Office,
DAVIS ACEVEDO,
a deputy with the Broward Sheriff's Office,
BROWARD COUNTY SHERIFF'S OFFICE,
Scott J. Israel, Sheriff in his official capacity,
LEONARD SMITH,

                                                               Defendants-Appellees,

STEPHEN ROBERTS,
a deputy with the Broward Sheriff's Office,

                                                                           Defendant.
                Case: 16-15372         Date Filed: 08/09/2017        Page: 2 of 13


                                 ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                         (August 9, 2017)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:

       Humberto Pellegrino and Pedro Claveria filed this action against Sheriff

Scott Israel, in his official capacity as Broward County Sheriff, 1 as well as against

certain deputies of the Sheriff’s Office. They assert claims for excessive force

under 42 U.S.C. § 1983 against the Sheriff’s Office and the deputies, and state law

claims against the deputies. The Sheriff’s Office moved for summary judgment as

to the claims against it, and the district court granted that motion and certified its

judgment as final under Federal Rule of Civil Procedure 54(b). This is the

plaintiffs’ appeal of the judgment in favor of the Sheriff’s Office itself.




       1
          The parties refer to the claims against Israel in his official capacity as claims against the
Sheriff’s Office, and we will also. See Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir.
1991) (“In contrast to individual capacity suits, when an officer is sued under Section 1983 in his
or her official capacity, the suit is simply another way of pleading an action against an entity of
which an officer is an agent. Such suits against municipal officers are therefore, in actuality,
suits directly against the [local government body] that the officer represents.”) (quotation marks
and citations omitted).

                                                   2
               Case: 16-15372      Date Filed: 08/09/2017     Page: 3 of 13


                                             I.

       In January 2014 Pellegrino and Claveria, who are “street artists,” trespassed

onto some property to spray paint train cars. 2 A security guard on neighboring

property spotted them and called the police. Three Sheriff’s Office deputies,

Gerald Wengert, Davis Acevedo, and Leonard Smith, arrived at the scene along

with Acevedo’s K-9 partner. After the deputies identified themselves as law

enforcement and told Pellegrino and Claveria to lie down on the ground, Claveria

climbed from underneath a train car, lay face-down with his arms out, and

surrendered. According to Pellegrino and Claveria, Acevedo’s K-9 partner then

attacked Claveria, biting his body for “three to four minutes.” Pellegrino also

obeyed the officers’ instructions and after he got down on the ground, Acevedo’s

K-9 partner turned his attention to Pellegrino, attacking him for “a few minutes.”

While the dog was attacking them, Pellegrino and Claveria heard the three officers

encouraging the dog to “get him” and to “eat, boy.”

                                             II.

       We review de novo the district court’s grant of summary judgment.

See Chapman v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000). Under

Federal Rule of Civil Procedure 56, “[s]ummary judgment is appropriate if the

evidence before the court shows that there is no genuine issue as to any material

       2
         “At summary judgment we view the facts in the light most favorable to the nonmoving
party.” Crawford v. Carroll, 529 F.3d 961, 964 n.1 (11th Cir. 2008).
                                             3
              Case: 16-15372     Date Filed: 08/09/2017    Page: 4 of 13


fact and that the moving party is entitled to a judgment as a matter of law.” Haves

v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (quotation marks omitted).

      The claims at issue in this appeal are against the Sheriff’s Office, which is

considered a municipal local government body that “cannot be held liable for the

actions of its employees under § 1983 based on a theory of respondeat superior.”

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1307 (11th Cir. 2001). Instead,

“only deprivations undertaken pursuant to governmental custom or policy may

lead to the imposition of governmental liability.” Id. (quotation marks omitted).

And “an act performed pursuant to a custom that has not been formally approved

by an appropriate decisionmaker may fairly subject a municipality to liability on

the theory that the relevant practice is so widespread as to have the force of law.”

Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 403, 117 S. Ct. 1382, 1388 (1997).

Custom can also take the form of a “policy of inaction” when the municipality has

notice that failing to discipline misconduct will cause constitutional violations, but

that inaction must be “the functional equivalent of a decision by the [municipality]

itself to violate the Constitution.” Connick v. Thompson, 563 U.S. 51, 61–62, 131

S. Ct. 1350, 1360 (2011) (quotation marks omitted). To establish the Sheriff’s

Office’s liability, the plaintiffs must show that it acted with deliberate indifference,

which is “a stringent standard of fault, requiring proof that a municipal actor




                                           4
                Case: 16-15372       Date Filed: 08/09/2017       Page: 5 of 13


disregarded a known or obvious consequence of his action.” Id. at 61, 131 S. Ct. at

1360 (quotation marks omitted).3

                                               III.

       The plaintiffs first contend that there was a genuine issue of material fact as

to whether the Sheriff’s Office was deliberately indifferent to their constitutional

rights to be free from excessive force because it did not discipline or terminate

Wengert before the alleged events giving rise to this case. The plaintiffs point to

the following evidence to support that contention: (1) Wengert had numerous

excessive force complaints filed against him before the plaintiffs were attacked, (2)

the Sheriff’s Office brought a self-generated excessive force investigation about an

unrelated incident involving Wengert, (3) the plaintiffs’ expert testified that

Wengert should have been fired or at least removed from the K-9 unit, and

(4) before the plaintiffs were attacked by Acevedo’s K-9 someone distributed

“community warning” flyers asserting that Wengert was “an aggressive and

abusive officer and under investigation.”

       The plaintiffs presented evidence that five excessive force complaints had

been filed against Wengert and that the Sheriff’s Office had opened a self-



       3
         The Sheriff’s Office does not dispute, for purposes of this appeal, whether the facts
viewed in the light most favorable to the plaintiffs establish that Wengert, Acevedo, and Smith
violated the plaintiffs’ constitutional rights by using excessive force. We assume that there was
an underlying constitutional violation.
                                                5
                  Case: 16-15372      Date Filed: 08/09/2017       Page: 6 of 13


generated investigation into another incident where he had used force.4 After

reviewing the evidence regarding four excessive force complaints, the Professional

Standards Committee concluded that Wengert was “exonerated,” which, according

to the Sheriff’s Office’s manual, that means that the “[a]lleged actions occurred,

but were lawful and proper.” For one complaint, the Committee concluded that it

was “unfounded,” which, according to the Sheriff’s Office’s manual, means that

the “[a]llegations are false or not supported by facts.” As for the self-generated

investigation, Major Angelo Cedeno of the Sheriff’s Office testified in his

deposition that it involved a claim of excessive force against Wengert but that the

investigation was still active and, as a result, Cedeno would not discuss the details

of it. 5

           The plaintiffs do not take issue with the procedures used to reach those

conclusions. They do not contend that the Sheriff’s Office ignored or improperly

investigated those complaints. Instead, the plaintiffs are arguing that the

Committee’s findings of “unfounded” or “exonerated” were erroneous and that the


           4
          When the Sheriff’s Office receives an excessive force complaint, its internal affairs
department investigates and gathers evidence about the allegations. The internal affairs
department then gives that evidence to a Professional Standards Committee, which is a panel
composed of law enforcement and detention employees, union members, and civilians. The
Committee considers the evidence and decides under a preponderance standard whether it shows
that the officer used excessive force.
           5
          The plaintiffs also point to another occasion when Wengert allegedly used excessive
force, which internal affairs did not investigate. The citizen involved in that incident, however,
never filed a use of force complaint with internal affairs to prompt any investigation.

                                                 6
                Case: 16-15372       Date Filed: 08/09/2017       Page: 7 of 13


Sheriff’s Office, having followed admittedly proper procedures for investigating

and resolving the complaints against Wengert, should have disregarded the

Committee’s findings and disciplined or fired Wengert anyway. They assert that

the Sheriff’s Office acted with deliberate indifference by failing to second guess

the Committee’s conclusions, even though no evidence showed that the Sheriff’s

Office should have known that the conclusions were erroneous.6

       The excessive force complaints do not raise a genuine issue as to whether

the Sheriff’s Office’s failure to discipline Wengert was functionally equivalent to

deciding to violate the Constitution. See Connick, 563 U.S. at 61–62, 131 S. Ct. at

1360. The evidence showed that the internal affairs investigations and the

Committee’s actions in dealing with the excessive force complaints were

conducted in accordance with the Sheriff’s Office’s policies, which the plaintiffs

do not challenge. And the plaintiffs have failed to raise a genuine issue as to

whether the Sheriff’s Office knew or should have known that the Committee’s

conclusions were erroneous.7 As a result, the Sheriff’s Office’s decision to accept


       6
          The plaintiffs proffered an expert opinion along the same lines. Their expert concluded
that Wengert should have been fired or disciplined, but he based that conclusion on the premise
that the Sheriff’s Office should have rejected the Committee’s findings. Following undisputedly
proper procedures for investigating complaints then accepting the findings that result from those
procedures does not amount to deliberate indifference.
       7
           As evidence that the Committee’s conclusions were wrong, the plaintiffs point to
anonymously distributed flyers, which stated that Wengert was “known to beat up high school
students,” has had complaints filed against him, and has been sued for his aggressive behavior.
But it is undisputed that the Sheriff’s Office investigated the use of force complaints against
Wengert, including one involving a high school student. As we have already discussed, the
                                                7
                Case: 16-15372         Date Filed: 08/09/2017        Page: 8 of 13


the Committee’s conclusions that discipline was not warranted does not raise a

genuine issue of material fact showing that the Sheriff’s Office was deliberately

indifferent to the plaintiffs’ constitutional rights.8

                                                 IV.

       The plaintiffs also contend that the Sheriff’s Office is liable because it had

an unofficial custom of allowing officers to use excessive force. See Brown v.

City of Fort Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991) (“To prove § 1983

liability against a municipality based on custom, a plaintiff must establish a

widespread practice that, although not authorized by written law or express

municipal policy, is so permanent and well settled as to constitute a custom or

usage with the force of law.”) (quotation marks omitted). As evidence of that

custom they point to (1) the use of force complaints filed against Wengert and the

Sheriff’s Office’s decision to accept the Committee’s findings that discipline was



Committee concluded that the use of force complaints were “unfounded” or “exonerated” and
the Sheriff’s Office accepted those conclusions. It is far from deliberately indifferent for the
Sheriff’s Office to credit the Committee’s findings over the allegations in an anonymous flyer in
determining whether one of its officers should be disciplined or fired.
       8
          Even if the plaintiffs had shown that the Sheriff’s Office’s failure to discipline Wengert
demonstrated deliberate indifference, they still have not raised a genuine issue of material fact as
to causation. See City of Canton v. Harris, 489 U.S. 378, 391, 109 S. Ct. 1197, 1206 (1989)
(“For [municipal] liability to attach in this circumstance the identified deficiency . . . must be
closely related to the ultimate injury. Thus in the case at hand, [the plaintiff] must still prove that
the deficiency . . . actually caused the [constitutional violation].”). Wengert’s role in the
plaintiffs’ K-9 attack was one involving a failure to intervene, and it was Acevedo who handled
the dog that night. The plaintiffs offer no evidence showing that, had the Sheriff’s Office
disciplined Wengert for using excessive force, Acevedo would not have sicced his K-9 on the
plaintiffs or that Wengert would have intervened to stop him.
                                                  8
              Case: 16-15372       Date Filed: 08/09/2017   Page: 9 of 13


not warranted, (2) four internal affairs complaints asserting excessive force based

on other officers’ K-9 use, (3) the fact that the Sheriff’s Office demoted an officer

after he raised concerns about a different agency’s use of excessive force, and

(4) their expert’s testimony that the Sheriff’s Office improperly failed to discipline

their officers for using excessive force.

      The Sheriff’s Office’s decision to accept the Committee’s findings that the

complaints against Wengert did not warrant discipline is not evidence of a custom

of allowing officers to use excessive force. As we have already explained, the

internal affairs investigations and the Committee’s meetings were conducted

according to the Sheriff’s Office’s written policies and procedures, which the

plaintiffs concede are adequate.

      As for the four K-9 excessive force complaints brought against other officers

at the Sheriff’s Office, Major Cedeno testified in his deposition that three of those

complaints underwent preliminary investigations to see if an internal affairs

investigation was warranted, which revealed that no misconduct had taken place.

The fourth complaint, after undergoing a preliminary investigation, was

investigated further and the Committee found that it was “unsustained.” Without

any evidence that those investigations were improperly carried out or that the

Sheriff’s Office knew that the Committee’s conclusion of “unsustained” was




                                            9
               Case: 16-15372        Date Filed: 08/09/2017       Page: 10 of 13


incorrect, those excessive force complaints do not raise a genuine issue as to a

custom of allowing officers to use excessive force.

       The plaintiffs also point to evidence showing that the Sheriff’s Office

demoted Officer Jeffrey Kogan after he reported that another police department’s

officer had unnecessarily allowed a K-9 to attack a suspect. After he reported that

incident, Kogan told his supervisor that the Florida Department of Law

Enforcement had asked him to give a statement about it, and he was later

reclassified from homicide detective to beach patrol officer.9 That demotion might

be evidence that the Sheriff’s Office punishes officers who report another officer’s

misconduct,10 but it is not evidence that the Sheriff’s Office has a custom of

allowing its own officers to use excessive force.

       The plaintiffs also point to their expert, who testified that the Sheriff’s

Office had an informal custom of allowing and ratifying officers’ use of excessive

force. The expert came to that conclusion based on (1) the Sheriff’s Office’s

decision to accept the Committee’s findings that Wengert and others should not be

disciplined after evaluating the evidence gathered from the investigations of

excessive force complaints, (2) Kogan’s demotion, and (3) the expert’s belief that a

       9
         It is unclear from the record how much time elapsed between Kogan notifying his
supervisor about the statement and his reassignment to beach patrol.
       10
           In his deposition, Acevedo testified that he did not know Kogan and had not heard
about the demotion. Smith, in his deposition, said that demoting Kogan could have sent a
subliminal message that the Sheriff’s Office did not want officers reporting another officer’s use
of excessive force.

                                                10
               Case: 16-15372        Date Filed: 08/09/2017       Page: 11 of 13


captain at the Sheriff’s Office had testified that he viewed a K-9 as a “weaponless”

device. 11

       As we have already explained, in concluding that the Sheriff’s Office should

have disciplined Wengert, the expert relied on his opinion that the Sheriff’s Office

should not have trusted the Committee’s conclusions, should have independently

examined the excessive force allegations, and should have determined based on

that independent examination that Wengert was engaging in excessive force. But

no evidence supports the expert’s belief that the Sheriff’s Office had reason to

know that its written policies, having been properly followed, led to erroneous

results.

       Likewise, the expert’s conclusion that Kogan’s demotion “create[d] a

delinquent police subculture of officers who believe they can do what they want to

do” was based on that demotion coupled with the Sheriff’s Office’s decision not to

discipline Wengert. But, again, the expert’s conclusion that Wengert should have

been disciplined was premised on an unsupported belief that the Sheriff’s Office




       11
           The district court concluded that the plaintiffs’ expert’s opinion — that the Sheriff’s
Office ratified its officers’ excessive force — went to an ultimate issue and did not raise a
genuine issue of material fact to overcome summary judgment. The plaintiffs argue that the
district court erred in relying on that basis to disregard their expert’s testimony. Because we
conclude that the expert’s testimony failed to raise a genuine issue of material fact, we need not
address that argument. See Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001)
(noting that we may affirm the district court’s grant of summary judgment on any ground that
finds support in the record).
                                                11
               Case: 16-15372       Date Filed: 08/09/2017       Page: 12 of 13


should have second-guessed the Committee’s conclusions about the excessive

force complaints against Wengert.

       The plaintiffs’ expert also relied on the deposition testimony of a captain

employed with the Sheriff’s Office. According to the expert, the captain testified

that he did not see a K-9 as a weapon, and the expert concluded that “set the tone”

in the Sheriff’s Office for the belief that using a K-9 was not a use of force. The

captain, however never testified that he believed a K-9 was not a weapon. Instead,

while reading from an accreditation report’s categorization of different uses of

force, he explained that a use of force falls within the “weaponless” category if the

force is used through a means not specifically listed as its own category. And

because use of a K-9 was not listed as a separate category, the captain stated that

for purposes of that report, the use of a K-9 would be categorized as a

“weaponless” use of force.

       The captain was not asked, and there is no evidence showing, whether he

believed that the use of a K-9 could be a use of force. No evidence supported the

expert’s conclusion that the captain “set the tone” in the Sheriff’s Office that the

use of a K-9 was not a use of force. As a result, the expert’s testimony failed to

raise a genuine issue of material fact to overcome summary judgment. 12


       12
         The plaintiffs also contend that an adverse inference should be drawn from the fact that
Wengert invoked his Fifth Amendment right to remain silent in response to some questions
asked during his deposition. They argue that Wengert’s state of mind about whether he used
                                               12
                Case: 16-15372        Date Filed: 08/09/2017        Page: 13 of 13


       The plaintiffs failed to raise a genuine issue of material fact as to their

claims against the Sheriff’s Office. 13 The district court did not err in granting

summary judgment to the Sheriff’s Office on those claims.

       AFFIRMED.




excessive force “can only be learned from Wengert.” But Wengert’s subjective belief about
whether he used excessive force is irrelevant. See Johnson v. Breeden, 280 F.3d 1308 (“Fourth
Amendment claim[s] of use of excessive force against an arrestee are purely objective. They
turn solely on the objective reasonableness of the amount of force used in the circumstances,
regardless of the intent or other subjective state of mind of the defendant officer.”). For that
reason, the district court did not err in denying their request that it draw those adverse inferences.
       13
          The plaintiffs also contend that “the district court wrongfully ignored evidence of
thirty-seven excessive force . . . lawsuits against [the Sheriff’s Office] or its officers.” But they
never cited in their summary judgment briefing the evidence of those lawsuits, which was in the
record attached to a motion to compel. See Fed. R. Civ. P. 56(c)(3) (“[When addressing a
motion for summary judgment], [t]he court need consider only the cited materials . . . .”).
Because our review is de novo, we have considered the evidence, which consists only of a list of
the names of plaintiffs bringing those lawsuits and a notation that two of those actions resulted in
judgments for the plaintiffs. That evidence, a list of names and an indication that two plaintiffs
won favorable judgments, does not raise a genuine issue of material fact about whether the
Sheriff’s Office had a custom or policy of permitting officers to use excessive force.
                                                 13